Given, J
1. This case is submitted upon what purports to-be appellant’s abstract of the record,'appellant’-s argument, and appellee’s denial of said abstract. The abstract is not stated to he a full and complete abstract, and “appellee denies that appellant’s *748abstract of the record is a full and complete or correct abstract -of the record and evidence in said cause.” The errors assigned and discussed -by appellant involve an examination of the evidence. As the abstract is denied, and is not stated to be a correct aJbstraet, we cannot, under the rules, consider the evidence as therein presented. Whether, notwithstanding appellee’s denial, the evidence might be considered if the abstract had been properly certified we do not determine. We simply say that, being denied, and not being certified, it cannot be considered. It follows that the judgment of the district court must be affirmed.